DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20, and 23-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “at least a support plate organic matrix” and “at least a brake pad organic matric”.  Claim 17 further recites “at least one heat-resistant resin”.  It is not clear from the language of the claim if the resin is part of or separate from either organic matrix.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 17-20, 23, 26-27, 30-31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Passalacqua et al EP 2 478 252 in view of Arbesman et al (US# 2015/0053517) and Lockhart et al (US# 6022502).
Passalacqua et al disclose a friction assembly including; a support plate 12 comprising at least a support plate organic matrix [0025], at least one brake pad 10, and at least one reinforcing foil 18 of said plate; wherein the brake pad and the support plate are co-moulded [0039] from at least one heat-resistant resin, and wherein the reinforcing foil 23 is fixed to the support plate, embedded in said resin to prevent or limit deformations of the support plate in the use of said assembly, wherein the brake pad 10 is co-moulded to an opposite surface of the support plate 20 with respect to the surface to which the reinforcing foil 23 is anchored, to create a sandwich structure.   Passalacqua et al lack anchoring projections, joined to and that develop away from said foil.  Arbesman et al disclose a similar friction assembly and further teach projections 5 projecting away from a foil 1.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to further lock the foil to the backing plate, thereby enhancing the durability of the friction assembly.  Passalacqua et al further lack the disclosure of the brake pad comprising a brake pad organic matrix.  Passalacqua et al instead merely specifies a known material [0036].  Lockhart discloses a similar brake pad and further teaches a pad of organic matrix.  Table 1 and 2.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to use the friction composition taught by Lockhart et al for the brake pad of Passalacqua as an obvious and suitable friction compound.  Passalacqua et al further lack the disclosure of the molding being simultaneous.    Passalacqua et al does suggest that the pad can be manufactured in the same moulding unit [0039].  Lockhart discloses a similar brake pad and further teaches the use of a mold delimiting two juxtaposed or superposed cavities to simultaneously co-mold the pad.  Col. 6, line 60 to col. 7, line 54, step 604 in particular.  It 

Regarding claim 18, Passalacqua et al, Arbesman et al and Lockhart et al further lack the specific disclosure of the anchoring projections distributed on a surface of the reinforcing foil with a density at least equal to, or greater than, about 1-40 projections/cm2.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to determine the appropriate projection density of Passalacqua et al, Arbesman et al and Lockhart et al through routine design and/or experimentation to provide optimal fastening forces without undue cost.
 Regarding claim 19, Arbesman teaches anchoring projections made in one piece with the reinforcing foil. 
 Regarding claim 20, Passalacqua et al disclose the reinforcing foil is free of perforations in the overlapping area with the brake pad (figure 4, note the foil Passalacqua et al does not having any small holes), and Arbesman teach the anchoring projections only protrude from a surface of the reinforcing foil, facing a support plate. 
 Regarding claim 23, Passalacqua et al further lack the specific disclosure of the reinforcing foil having a maximum thickness of about 2 millimetres, and a minimum thickness of about 0.5 millimetres.   Arbesman et al further teach foil having a thickness of 1 mm [0052].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to determine the appropriate thickness of the foil of Passalacqua et al through routine design and/or experimentation to provide optimum strength without undue weight for a given application, including values such as 1mm as specifically demonstrated by Arbesman et al.
Regarding claim 26, the resin comprises phenolic resin [0025].

Regarding claim 30, Passalacqua et al disclose the steps of: co-moulding a support plate 20 and at least one brake pad 10 from at least one heat-resistant resin [0025];  fixing a reinforcing foil 18 to the support plate by embedding in said resin, to prevent or limit deformations of the support plate in the use of said assembly. , Passalacqua et al lack anchoring projections, joined to and that develop away from said foil.  Arbesman et al disclose a similar friction assembly and further teach projections 5 projecting away from a foil 1.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to further lock the foil to the backing plate, thereby enhancing the durability of the friction assembly.  Passalacqua et al further lack the disclosure of the brake pad comprising a brake pad organic matrix.  Passalacqua et al instead merely specifies a known material [0036].  Lockhart discloses a similar brake pad and further teaches a pad of organic matrix.  Table 1 and 2.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to use the friction composition taught by Lockhart et al for the brake pad of Passalacqua as an obvious and suitable friction compound.  Passalacqua et al further lack the disclosure of the use of a mold delimiting two juxtaposed or superposed cavities.    Passalacqua et al does suggest that the pad can be manufactured in the same moulding unit [0039].  Lockhart discloses a similar brake pad and further teaches the use of a mold delimiting two juxtaposed or superposed 
Regarding claim 31, Lockhart et al teach the co-moulding step and the fixing step takes place at least partially simultaneously, during one or more steps of compression moulding.  Col. 6, line 60 to col. 7, line 54.
Regarding claim 33, Passalacqua et al disclose a friction assembly including; a support plate 12 comprising at least a support plate organic matrix [0025], at least one brake pad 10, and at least one reinforcing foil 18 of said plate; wherein the brake pad and the support plate are co-moulded [0039] from at least one heat-resistant resin, and wherein the reinforcing foil 23 is fixed to the support plate, embedded in said resin to prevent or limit deformations of the support plate in the use of said assembly, wherein the brake pad 10 is co-moulded to an opposite surface of the support plate 20 with respect to the surface to which the reinforcing foil 23 is anchored, to create a sandwich structure.   Passalacqua et al lack anchoring projections, joined to and that develop away from said foil.  Arbesman et al disclose a similar friction assembly and further teach projections 5 projecting away from a foil 1.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to further lock the foil to the backing plate, thereby enhancing the durability of the friction assembly. Passalacqua et al further lack the disclosure of the brake pad comprising a brake pad organic matrix.  Passalacqua et al instead merely specifies a known material [0036].  Lockhart discloses a similar brake pad and further teaches a pad of organic matrix.  Table 1 and 2.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to use the friction composition taught by Lockhart et al for the brake pad of Passalacqua as an obvious and suitable friction compound.   Passalacqua et al further lack the disclosure of the molding being simultaneous.    Passalacqua et al does suggest that the pad can be manufactured in the same moulding unit [0039].  .

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Passalacqua et al EP 2 478 252, Arbesman et al (US# 2015/0053517) and Lockhart et al (US# 6022502) as applied to claim 17 above, and further in view of Turani et al (US# 2011/0198170).
Regarding claim 24, the support plate 20 identifies, through its thickness, one or more holes (hole at the top or partial holes at the two sides) suitable to be engaged in a translatable manner by the guides of a brake caliper.  Passalacqua et al lack the specific disclosure of the reinforcing foil delimiting openings at least partially aligned with said holes.   Turani et al disclose a similar device and further teach an embodiment where the reinforcing foil covers only a portion of the support member (figure 3) and an embodiment where the foil covers all of the support member and includes openings aligned with holes of the dupport member.  Figure 1c.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to form the foil of Passalacqua et al to cover the entire support memeber, as taught by Turani et al as an obvious modification which to provides a greater degree of reinforcement to the member, thereby increasing the durability of the product.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Passalacqua et al EP 2 478 252, Arbesman et al (US# 2015/0053517) and Lockhart et al (US# 6022502) as applied to claim 17 above, and further in view of Arbesman et al (US# 2016/0363183).
.

Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Passalacqua et al EP 2 478 252, Arbesman et al (US# 2015/0053517) and Lockhart et al (US# 6022502) as applied to claim 17 above, and further in view of Inokuchi et al (US# 2016/0025163).
Regarding claim 28, Passalacqua et al, Arbesman et al and Lockhart et al disclose all the limitation of the instant claim with exception to the specific disclosure of the reinforcement fibres are of an average length equal to or greater than about 12 millimetres, or comprised in the range of 4 to 11 millimetres.   Inokuchi et al disclose a similar friction device and further teach a fiber length of 8-12mm.  [0108]  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to select fibers of 8-12 mm, as taught by Inokuchi et al, to ensure proper stability of the backing plate and proper flowability to facilitate moulding.
 Regarding claim 29, Passalacqua et al, Arbesman et al and Lockhart et al disclose all the limitations of the instant claim with exception to the disclosure of the reinforcement fibres being oriented prevalently or exclusively along a transversal stress direction of said brake pad.  Inokuchi et al disclose a similar braking device and further teach orienting the fibers in a transversal stress direction of the pad.  [0132]  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to  orient the fibers of Passalacqua et al in a transversal stress .

Response to Arguments
Applicant's arguments filed 5/19/2021 have been fully considered but they are not persuasive.
Applicant notes that “the Office Action does not address claims 17-20-23-32 and 34-35 based on prior art. As these claims were not rejected under any art, their status is uncertain and makes the Office Action unclear.”  It is maintained that the claims were clearly rejected under 112(a).  Per MPEP 2163.06, The examiner should still consider the subject matter added to the claim in making rejections based on prior art since the new matter rejection may be overcome by applicant.  The prior art did not appear to disclose the preclusion of all materials that are not organic, so an art rejection was not applied.  The claims have been amended to remove this preclusion, necessitating rejection based on prior art.
Regarding the “co-moulded” feature, Applicant’s narrowing amendment necessitated the new grounds of rejection set forth above.   Lockhart et al is relied upon for this feature.
Regarding Applicant’s arguments that Passalacqua teaches away for the clarified limitations due to the cavities in the backing plate, it is noted that Lockhart et al teach a method of molding a brake pad where the support member can be preformed before the final molding steps of the pad.  It is maintained that the support members Passalacqua can be formed in the preform before the final molding steps and therefore does not teach away from the modification.

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK